Napton, J.
The defendant is this case was sued for debauching the daughter of the plaintiff, and upon a trial before a jury was found guilty of the charge, and sentenced to pay $229. The only ground urged here for the reversal of the judgment is, that a paper was found in the jury room, immediately after the verdict was returned, containing a series of figures, the aggregate of which, divided by twelve, made the exact sum found by the jury, and the defendant’s counsel offered to prove by one of the jury that these figures were made by one of that body. This testimony was rejected by the court, and we think prop-erly.
The court then entered a general judgment against the defendant, with directions, however, that the attached property should first be sold, which latter part of the judgment must be reversed in- accordance -with the decision of this court in Kritzer v. Smith, 21 Mo. 302. The judgment thus modified will be entered here.
Aeeirmed.